In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00433-CV

CHARLESZETTA YVONNE DELONEY,                §   On Appeal from the 367th District
Appellant                                       Court
                                            §
                                                of Denton County (19-3908-367)
V.                                          §
                                                December 10, 2020
                                            §
TODD KOSCELNIK AND SON                          Memorandum Opinion by Chief Justice
                                            §   Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Charleszetta Yvonne Deloney shall pay all of

the costs of this proceeding, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth